Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-16 of T. Hara et al., US 16/984,464 (Aug. 4, 2020) are pending and have been examined on the merits.   Claims 1, 4-11 and 13-16 are rejected.  Claims 2, 3, and 12 are objectionable.  

Claim Objections

Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if the claim 1, § 112(b) rejection is addressed and the claims are rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 12 is objected to because it is not punctuated with a period.  

Rejections 35 U.S.C. 112(b)

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Pursuant to 35 U.S.C. 112, the claim must apprise one of ordinary skill in the art of its scope so as to provide clear warning to others as to what constitutes infringement. MPEP 2173.02(II); Solomon v. Kimberly-Clark Corp., 216 F.3d 1372, 1379, 55 USPQ2d 1279, 1283 (Fed. Cir. 2000).  The meaning of every term used in a claim should be apparent from the prior art or from the specification and drawings at the time the application is filed. Claim language may not be ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention.  MPEP § 2173.05(a).  

Unclear Claim Chemical Structure Fragment “A”: “a substituent including a hole transport skeleton”

Claims 1, 4-11 and 13-16 are rejected pursuant to 35 U.S.C. 112, as indefinite because chemical structures cannot be ascertained from the claim 1 formula (G1) in view of the unclear meaning of “A represents a substituent including a hole transport skeleton”.   

First note that the term “including” in the subject phrase is interpreted as open-ended, i.e. equivalent to “comprising”.  MPEP § 2111.03(I).  

Neither the art of record nor the specification provide a structural or functional definition of this term such that one of skill can ascertain the full scope of its structural meaning.  The specification provides the following non-limiting examples of a “substituent including a hole transport skeleton”

The substituent including a hole-transport skeleton is preferably any one of a substituted or unsubstituted carbazolyl group, a substituted or unsubstituted dibenzofuranyl group, and a substituted or unsubstituted dibenzothiophenyl group, and the substituted or unsubstituted dibenzothiophenyl group is particularly preferred

Specification at pages 8-9, [0041].  The art teaches that hole transport materials function in OLEDs to decrease the energy barrier between the anode and organic emitter and can be, for example, compounds that contain atom(s) bearing a lone pair of electrons that is not part of aromatic ring(s) and when the resultant radical cation is stabilized by conjugation with aromatic ring(s).  See e.g., S. Jhulki et al., 6 Journal of Materials Chemistry C, 8280-8325 (2018) (page 8281, col. 1); see also, Z. Zheng et al., 2 6 Journal of Materials Chemistry C, 9858-9865 (2014) (page 9858, col. 2 “hole transport materials will decrease the energy barrier between the anode and organic emitter. . . [t]raditionally, the molecular structures of hole transport materials contain electron-donating moieties (such as diphenylamine, carbazole etc.), owing to their attractive properties of high charge carrier mobility and low ionization potential”).  

However, while the function (and structural examples) of hole transport materials is described in the art, still one of skill cannot ascertain the meaning of “substituent including a hole transport skeleton”, within the context of claim 1 for the following reasons.  It is not clear whether it is intended that the “substituent including a hole transport skeleton”: (1) modifies/increases the hole transporting properties of claimed formula (G1); (2) permits the claimed formula (G1) to retain its inherent hole transport properties in spite of its presence; or (3) whether this substituent must itself be (or comprise) a hole transporting functional group; that is, a functional group “A” that can/could operate independently of the rest of formula (G1) as a hole transport material.  For example, if -L1-A were assigned as -N(Me)2, the resulting molecule G1 would still be expected to function as a hole transport material.  In regard to the electron pair donating group -N(Me)2, see above discussed art Jhulki and Zheng.  However, -N(Me)2 itself is not expected to be a hole transport material in the absence of the rest of formula (G1).  Thus, one of skill cannot determine (either based on the art or specification) whether certain groups (such as -N(Me)2) will or will not meet the limitation of “a substituent including a hole transport skeleton”.  

Claim Rejections - 35 USC § 102 (AIA )

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

§ 102(a)(1)/(2) Rejection over B. Shin et al., US 2016/0260906 (2016) (“Shin”)

Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by B. Shin et al., US 2016/0260906 (2016) (“Shin”).  Shin teaches the light emitting compounds of formula 1.  

Shin teaches that Formula 1 may be more specifically selected from compounds 1 to 29.  Shin at page 5.  Shin compound 17 (depicted below) meets the formula (G1) structural limitations of claims 1 and 11 as follows:


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


The above phenyl group marked above as “A” in Shin compound 17 is broadly and reasonably interpreted to correspond to the claimed “substituent including a hole transport skeleton”.  In this regard, see the § 112 rejection above.  

Also, in the above prior art compound, instant variable L1 is a single bond, B is a substituted carbazole group, and L2 is biphenyldiyl.  

Shin compound 17 meets each and every structural limitation of claims 1 and 11, where are therefore anticipated pursuant to 35 U.S.C. 102(a)(1)/(2).  

§ 102(a)(1) Rejection over S. Kim et al., KR 2014074857 (2014) (“Kim”)

Claims 1 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by S. Kim et al., KR 2014074857 (2014) (“Kim”).  An English-language machine translation is attached as the second half of reference Kim.  Kim thus consists of 116 total pages (including the English-language machine translation in which the pages are not numbered).  Accordingly this Office action references Kim page numbers in the following format “xx/116”.  

Kim discloses an organic thin film layer for the organic electroluminescent device which includes the organic electroluminescent compound implemented as [chemical formula 1] or [chemical formula 2] over at least 1 and the organic electroluminescent device including the same.  Kim at page 88/116, [15].  


Kim discloses the following compound 30 (as an example of his compounds of formula 1) that corresponds to claim 1, formula (G1) as marked below.1  Kim at pages 8/116 and 33/116; see also, CAS Abstract and Indexed Compounds, S. Kim et al., KR 2014074857 (2014).  


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


The above phenyl group marked above as “A” in Kim compound 30 is broadly and reasonably interpreted to correspond to the claimed “substituent including a hole transport skeleton”.  In this regard, see the § 112 rejection above.  

Also, in the above prior art compound, instant variable L1 is a single bond, B is a substituted carbazole group, and L2 is phenylene.  

Kim compound 30 meets each and every structural limitation of claims 1 and 9-11, where are therefore anticipated pursuant to 35 U.S.C. 102(a)(1).  

§ 102(a)(1) Rejection over S. Choi et al., KR 2014079315 (2014) (“Choi”)

Claims 1 and 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by S. Choi et al., KR 2014079315 (2014) (“Choi”).  An English-language machine translation is attached as the second half of reference Choi.  Choi thus consists of 127 total pages (including the English-language machine translation in which the pages are not numbered).  Accordingly this Office action references Choi page numbers in the following format “xx/127”.  

Choi discloses the following compound.  


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


Under a similar analysis employed for references Shin and Kim, Choi compound 47 meets each and every limitation of claims 1 and 7-11.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under AIA  35 U.S.C. 103(a) are summarized as follows:

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

The § 103 Rejections

Claim 13 is rejected under AIA  35 U.S.C. 103 as being unpatentable over B. Shin et al., US 2016/0260906 (2016) (“Shin”).  

Claims 14-16 are rejected under AIA  35 U.S.C. 103 as being unpatentable over B. Shin et al., US 2016/0260906 (2016) (“Shin”) in further view of S. Seo et al., US 2017/0338435 (2017) (“Seo”).  

Claim 13 is rejected under AIA  35 U.S.C. 103 as being unpatentable over S. Kim et al., KR 2014074857 (2014) (“Kim”).  

Claims 14-16 are rejected under AIA  35 U.S.C. 103 as being unpatentable over S. Kim et al., KR 2014074857 (2014) (“Kim”) in further view of S. Seo et al., US 2017/0338435 (2017) (“Seo”).  

The Prior Art

B. Shin et al., US 2016/0260906 (2016) (“Shin”)

Shin is discussed in the § 102 section above. Shin teaches the light emitting compounds of formula 1.  Shin at page  1, [0006].  Shin teaches that the organic electroluminescence devices employing the organic light emitting compounds of formula 1 can be driven at low voltages compared to conventional devices employing phosphorescent host materials. Shin at page 2, [0009].  Shin teaches that the low-voltage driving leads to high power efficiency while at the same time achieving improved luminous efficiency and life characteristics. Shin at page 2, [0009].  Shin teaches that due to these advantages, the disclosed organic electroluminescence devices are suitable for use in various displays and white lighting systems.  Shin at page 2, [0009].  


Shin teaches that Formula 1 may be more specifically selected from compounds 1 to 29.  Shin at page 5.  Shin compound 17 (depicted below) meets the formula (G1) structural limitations of claim 1 as follows:


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


The above phenyl group marked above as “A” in Shin compound 17 is broadly and reasonably interpreted to correspond to the claimed “substituent including a hole transport skeleton”.  In this regard, see the § 112 rejection above.  

Also, in the above prior art compound, instant variable L1 is a single bond, B is a substituted carbazole group, and L2 is biphenyldiyl.  


S. Kim et al., KR 2014074857 (2014) (“Kim”)

Kim is discussed in the § 102 section above.  Kim discloses an organic thin film layer for the organic electroluminescent device which includes the organic electroluminescent compound implemented as [chemical formula 1] or [chemical formula 2] over at least 1 and the organic electroluminescent device including the same.  Kim at page 88/116, [15].  

Kim further discloses that another side of the present invention comprises the first electrode" the second electrode and the organic electroluminescent compound in which the organic thin film layer is implemented as [chemical formula 1] to [chemical formula 2] as the invention relating to the organic electroluminescent device including the organic thin film layer interposed between the first electrode and the second electrode more than the first floor.  Kim at page 97/116, [190].  


Kim discloses the following compound 30 (as an example of his compounds of formula 1) that corresponds to claim 1, formula (G1) as marked below.2  Kim at pages 8/116 and 33/116; see also, CAS Abstract and Indexed Compounds, S. Kim et al., KR 2014074857 (2014).  


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


The above phenyl group marked above as “A” in Kim compound 30 is broadly and reasonably interpreted to correspond to the claimed “substituent including a hole transport skeleton”.  In this regard, see the § 112 rejection above.  

Also, in the above prior art compound, instant variable L1 is a single bond, B is a substituted carbazole group, and L2 is phenylene.  

Kim compound 30 meets the chemical structure limitations of the compound of claims 13-16.  

S. Seo et al., US 2017/0338435 (2017) (“Seo”)

Seo teaches that displays or lighting devices including light-emitting elements are suitably used for a variety of electronic devices.  Seo at page 1, [0004].  Seo discloses use of light-emitting device in combination with a transistor and a substrate.  Seo at page 2, [0026].  Seo further discloses light-emitting device and at least one of a sensor, an operation button, a speaker, and a microphone.  Seo at page 2, [0027].  Seo further discloses light-emitting device and a housing.  Seo at page 2, [0028].  Seo teaches that examples of the electronic device include a television device, a monitor of a computer or the like.  Seo at page 16, [0217].  

Claim 13-16 Are Obvious In View of Shin or Shin in further view of Seo

Claim 13 is obvious pursuant to § 103 in view of Shin because one of ordinary skill in the art is motivated with a reasonable likelihood of success to employ Shin’s compound 17 in the organic layer of an light emitting device.  One of skill in the art is so motivated because this is the very purpose taught by Shin for use of compound 17.  The rational is combining prior art elements according to known methods to yield predictable results.  MPEP § 2143(I).  

Claims 14-16 are obvious pursuant to § 103 over Shin (as above) in further view of Seo because Seo teaches (as is well known in the art) that light emitting devices are useful in electronic devices (such as televisions) that comprise sensors, operation buttons, speakers, transistors and substrates, and housings as claimed in claims 14-16.  The rational is combining prior art elements according to known methods to yield predictable results.  MPEP § 2143(I).  

Claim 13-16 Are Obvious In View of Kim or Kim in further view of Seo

Claim 13 is obvious pursuant to § 103 in view of Kim because one of ordinary skill in the art is motivated with a reasonable likelihood of success to employ Kim’s compound 30 in the organic layer of an light emitting device.  One of skill in the art is so motivated because this is the very purpose taught by Kim for use of compound 30.  The rational is combining prior art elements according to known methods to yield predictable results.  MPEP § 2143(I).  

Claims 14-16 are obvious pursuant to § 103 over Kim (as above) in further view of Seo because Seo teaches (as is well known in the art) that light emitting devices are useful in electronic devices (such as televisions) that comprise sensors, operation buttons, speakers, transistors and substrates, and housings as claimed in claims 14-16.  The rational is combining prior art elements according to known methods to yield predictable results.  MPEP § 2143(I).  

Subject Matter Free of the Art of Record

Claims 2 3 and 12 are free of the art of record.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The structural representation of compound 30 is not clear in the version of KR 2014074857 (2014) downloaded (see Kim at pages 8/116 and 33/116). For a more clear structural depiction of Kim compound 30 see CAS Abstract and Indexed Compounds, S. Kim et al., KR 2014074857 (2014) or the issued Korean patent KR-2121581-B1 (June 2020).  
        2 The structural representation of compound 30 is not clear in the version of KR 2014074857 (2014) downloaded (see Kim at pages 8/116 and 33/116). For a more clear structural depiction of Kim compound 30 see CAS Abstract and Indexed Compounds, S. Kim et al., KR 2014074857 (2014) or the issued Korean patent KR-2121581-B1 (June 2020).